EXHIBIT 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in Registration Statement (Nos. 333-31064, 333-64986, 333-55402, 333-87504, 333-135340 and 333-149641) on Form S-8 of j2 Global Communications, Inc. and subsidiaries of our reports dated February 25, 2011, relating to our audits of the consolidated financial statements, the financial statement schedule and internal control over financial reporting, which appear in thisAnnual Report on Form 10-K of j2 Global Communications, Inc. for the year ended December 31, 2010. SingerLewak LLP Los Angeles, California February 25, 2011
